
	
		I
		112th CONGRESS
		2d Session
		H. R. 5870
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Mr. Schiff introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To revise the regulations regarding estimated cost of the
		  assistance and localized impacts factors used by the Administrator of the
		  Federal Emergency Management Agency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Declaration Improvement Act.
		2.Consideration of
			 factors major disaster declaration
			(a)Revision of
			 existing regulationNot later
			 than 180 days after the date of enactment of this Act, the Administrator of the
			 Federal Emergency Management Agency shall issue a revised rule for section
			 206.48 of title 44, Code of Federal Regulations, to include additional factors
			 regarding estimated cost of assistance and localized impacts in evaluating a
			 request for a major disaster declaration.
			(b)Revised
			 factorsExcept as provided in
			 this section, the revised rule shall be identical in its provisions to part 206
			 of the regulations in effect on the day before the date of enactment of this
			 Act. Such rule shall amend subsection (a)—
				(1)in paragraph (1)
			 by adding at the end the following: We also consider this factor equally
			 with the other 5 factors described in this subsection.; and
				(2)in paragraph (2) by adding at the end the
			 following: We also consider the budgetary resources available to local
			 and State governments to respond to and recover from such disaster and the
			 impact of the disaster on a small city or a census-designated place with a
			 population of less than 25,000 or a medium city with a population of less than
			 250,000 if either is located within a large county with a population of more
			 than 1,000,000 and in a large State with a population of more than 5,000,000 if
			 the level of financial damage in such city exceeds 10 percent of the city’s
			 general fund or $100 per capita of the census-designated place or
			 city.
				
